— Appeal by defendant from a judgment of the Supreme Court, Kings County (Cohen, J.), rendered April 16,1982, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The credibility of the testimony of the witnesses was an issue for the trier of fact to determine (see, e.g., People v Gruttola, 43 NY2d 116; People v Joyiens, 39 NY2d 197; People v Cook, 99 AD2d 552) and viewing the evidence in the light most favorable to the prosecution as we must (People v Kennedy, 47 NY2d 196; People v Benzinger, 36 NY2d 29; People v Leach, 57 AD2d 332), a rational trier of fact could have found that the People proved beyond a reasonable doubt that defendant knowingly possessed a loaded firearm (Jackson v Virginia, 443 US 307; People v Contes, 60 NY2d 620).
Mollen, P. J., Bracken, O’Connor and Niehoff, JJ., concur.